COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:       In re Edward R. Newsome

Appellate case number:     01-15-00798-CV

Trial court case number: 1995-25994

Trial court:               189th District Court of Harris County

       The en banc court has voted to deny relator’s motion for en banc reconsideration. It is
ordered that the motion for en banc reconsideration is denied.
         It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                      Acting for the En Banc Court*

Panel consists of Chief Justice Radack and Justices Bland and Huddle

Date: October 27, 2015




*
    En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
    Massengale, Brown, Huddle, and Lloyd.